DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 in view of Porikli 	US 20140341421 A1 .

Regarding claim 1 Shtrom teaches
1, 22, 24 An object detection system, the system comprising:
a feature extraction and object identification (FEOI)(800) circuit to: (everything after that does not have patentable weight as represents intended use but will be rejected in order to address method claim 22)
receive segmented data of an environment around the object detection system, the segmented data obtained from a single light imaging detection and ranging (LiDAR) frame captured by (LiDAR) system, oriented with respect to a direction of travel; (810)+[0126]
the segmented data obtained from a single light imaging detection and ranging (LiDAR) frame captured LiDAR system[0087]

wherein the structural parameters represent geometric aspects of the object [0087]
use the spatial and structural parameters with a machine learning model to obtain a classification of the segment.  [0087]
but does not teach using
the spatial and structural parameters alone
wherein the spatial parameters represent a location of an object in three dimensional space compute structural parameters of the segment of the segmented data obtained from the single LiDAR frame
Porikli teaches
compute spatial parameters of a segment of the segmented data obtained from the single LiDAR frame, wherein the spatial parameters represent a location of an object in three dimensional space compute structural parameters of the segment of the segmented data obtained from the single LiDAR frame, [[and]] wherein the structural parameters represent geometric aspects of the object; and use the spatial parameters and the structural parameters as input to a machine learning model to obtain a classification of the segment[0010-0011]
wherein the machine learning model only accepts input parameters that are computed from any single LiDAR frame[0010-0011](image  is a frame which is analyzed and all parameters are taken, scaled and imputed into the machine learning)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Potikli in order to perform necessary scaling of the shape for machine learning comparison.

2. The system of claim 1, wherein the segmented data is received from a filter and segmentation circuit.  [0071][0087][0122](color regions for example)[0081](adjusting based on the size, conic shape)

3. The system of claim 2, further comprising the filter and segmentation circuit.  .  [0071][0087][0122]

4. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight) remove ground returns.  

5. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight)  remove returns from off the side of the direction of travel.  

6. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight) remove returns from an opposite direction of the direction of travel.  

8, 26 The system of claim 1, wherein the spatial parameters include a location of the segment in a coordinate system oriented with respect to the object detection system.  (abstract range to object)

13. The system of claim 1, wherein the structural parameters include a volume of the segment.  [0087](conic shape)

14. The system of claim 1, wherein the structural parameters include a length, breadth, or height of the segment. [0081](size of object) with  [0087](line)

15, 23 The system of claim 1, wherein the FEOI circuit is to:compute radiometric parameters of the segment of the segmented data[0087](color)[0069](intensity); and use the radiometric parameters with the machine learning model to obtain the classification of the segment.  [0087]

20. The system of claim 1, wherein the segment is of a stationary object in the environment.  [0003]





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 and Porikli further  in view of James US 20100034422 A1.
With respect to claim 7 Shtrom does not explicitly teach but James teaches
7. The system of claim 2, wherein the filter and segmentation circuit identifies clusters in filtered LiDAR data using an adaptive distance-based technique. Attorney Docket No. 1884.534US1 25 Client Ref. No. AA4357-US  [0042-0043]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by James in order to identify different objects of interest for tracking.


Claim 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 and Porikli further   in view of TAKENAKA US 20140334719 A1.
With respect to claim 9 Shtrom does not explicitly teach but Takenaka teaches
9. The system of claim 1, wherein the structural parameters include an aspect ratio of a first dimension and a second dimension of the segment.  [0061]
10. The system of claim 9, wherein the first dimension is an x-axis and the second dimension is a y-axis in a coordinate system oriented with respect to the object detection system.  [0061](rectangle)
11. The system of claim 9, wherein the first dimension is a z-axis and the second dimension is a y-axis in a coordinate system oriented with respect to the object detection system.  [0061](rectangle)
12. The system of claim 9, wherein the first dimension is an x-axis and the second dimension is a z-axis in a coordinate system oriented with respect to the object detection system.  [0061](rectangle)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Takenaka in order to account to image size changes due to the distance to the object.

Claim 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 and Porikli further  in view of Kozak US 20180356527 A1.
With respect to claim 9 Shtrom does not explicitly teach but Kozak teaches

16. The system of claim 15, wherein the radiometric parameters include a mean intensity value of the segment. Attorney Docket No. 1884.534US1 26 Client Ref. No. AA4357-US [0029]

18. The system of claim 15, wherein the radiometric parameters include a maximum intensity value of the segment.  [0010]

19. The system of claim 15, wherein the radiometric parameters include a minimum intensity value of the segment.  [0027]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Kozak in order to identify the cluster parameters relevant to same object.


Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 and Porikli further   in view of Lam; Chi-Kin	US 5966678 A.
With respect to claim 9 Shtrom does not explicitly teach but Lam teaches

17. The system of claim 15, wherein the radiometric parameters include a standard deviation intensity value of the segment.  (col 6 lines 15-40)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Lam in order to identify the clusters which have the same intensity distribution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645